As filed with the Securities and Exchange Commission on December 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22503 Rochdale Alternative Total Return Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) 212-702-3500 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. The Rochdale Alternative Total Return Fund (RATRF) Annual Report September 30, 2011 Dear Fellow Shareholders, The Rochdale Alternative Total Return Fund (“RATRF” or the “Fund”) invests in a diversified pool of investment grade rated life insurance policies that are projected to provide attractive returns, low volatility, and low correlation to the equity market. For investors, we believe the benefit of this Fund lies in the value of having access to an asset class with low expected economic risk and the potential to generate strong risk-adjusted long-term returns, while protecting the portfolio during downside markets. As of September 30, 2011, we have purchased sixteen policies at a total investment cost of $9,545,340 and with a face value of $82,483,398.In acquiring these policies, our life settlement originator, AllFinancial Group LLC, undertakes a rigorous review of many variables to determine the appropriate acquisition price.Some of the variables included in the decision process are the life expectancy of the insured based, on independent actuarial estimates, the insurance premium payments, the terms and type of the insurance policy, and the expected internal rate of return. The Fund had a total net return of 2.05% for the nine months ended September 30, 2011.Since originating the Fund this past January, we have been disciplined in the selection of policies we have acquired and the prices RATRF is willing to pay. Given that the Fund recently commenced, it is normal for the first few quarters to incur organizational start-up expenses.However, we are pleased that, as expected, our disciplined process was able to generate the sufficient accrued gains to offset the start-up and ongoing Fund expenses by the 3rd quarter of this year.Going forward, we are satisfied that RATRF has acquired these initial policies at attractive prices, and, as we continue to build up our portfolio of insurance policies, are confident the returns these policies are anticipated to generate are within the parameters established to meet our 12% annual rate of return objective over the life of the Fund. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF Chief Executive Officer & President Rochdale Investment Management LLC Important Disclosures Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9800. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses.The Private Offering Memorandum contains this and other important information about the investment company, and it may be obtained by calling 800-245-9800.Please read it carefully before investing.RIM Securities LLC, the affiliated broker dealer for Rochdale Investment Management LLC and the Distributor of the Fund, 570 Lexington Avenue, New York, NY 10022. 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond This publication is for informational purposes only and is being furnished on a confidential basis to a limited number of prospective investors. This publication is not intended to be a solicitation, offering, or recommendation to buy any security of Rochdale Investment Management or its affiliates or subsidiaries or otherwise. Any such offering may be made only by means of a Private Offering Memorandum to be furnished to qualified prospective investors at a later date and any conflicting information contained herein will be superseded in its entirety by such Private Offering Memorandum. Investors should review the Private Offering Memorandum (including, without limitation, the information therein as to the conflicts and risks) prior to making an investment decision. The information contained herein is confidential and may not be reproduced in whole or part or distributed to third parties. None of Rochdale Investment Management LLC, or its affiliates or subsidiaries, are authorized to make representations with respect to the treatment of an investment from an investor's perspective. Investors must rely upon their own examination of the terms of any offering and upon their own representatives and professional advisors, which may include legal counsel and accountants as to the accounting and tax treatment, suitability for such investor, and the legal and other aspects of an investment in the product. The views expressed herein represent the opinions of Rochdale Investment Management and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. As with all investment strategies, there are risks associated with its implementation. The Fund’s assets are concentrated in the unregulated insurance industry and any event that materially affects the industry will impact the Fund. The Fund has exposure to regulatory risk; regulations may change and vary by state. The policies owned by the Fund only remain in force if the premiums are paid. If for any reason the premiums aren’t made, the policy will lapse and the Fund will lose ownership; this will reduce the return or create a loss of principal. Therefore the Fund expects to issue new shares or utilize leverage in its strategy. While this will be closely monitored and managed by Rochdale, it will increase the overall risk of the portfolio. The due diligence performed by AllFinancial Group LLC and Rochdale is a detailed process; however, it is possible that a policy owned by the Fund was obtained by the insured in violation of the terms and conditions of the policy. If this occurs, the policy will be null and void and no payout will be made, resulting in a loss of principal and reducing the overall portfolio return. Alternative investments are speculative and entail substantial risks. There is no guarantee investment objectives will be met. The pool may perform differently than expected if the insured’s life span is greater or less than what is anticipated. Certain information may be based on information received from sources Rochdale Investment Management considers reliable; Rochdale Investment Management does not represent that such information is accurate or complete. Certain statements contained herein may constitute “projections,” “forecasts” and other “forward-looking statements” which do not reflect actual results and are based primarily upon applying retroactively a hypothetical set of assumptions to certain historical financial information. Any opinions, projections, forecasts and forward-looking statements presented herein are valid only as of the date of this document and are subject to change. Rochdale Investment Management LLC (“Rochdale”) will serve as the investment manager for the assets of the Rochdale Alternative Total Return Fund. As such, Rochdale is solely responsible for all activities involving the promotion, presentation and sale as well as the determination of client suitability and certification that investors meet the standards necessary to invest. This is not the responsibility of any broker or other party who mutually services an investor with this product. 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond Rochdale Alternative Total Return Fund LLC Financial Statements September 30, 2011 Rochdale Alternative Total Return Fund LLC Financial Statements September 30, 2011 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm Financial Statements Statement of Assets, Liabilities and Members’ Capital 2 Statement of Operations 3 Statement of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 Investment Breakdown 7 Notes to Financial Statements 8-18 Financial Highlights 19 Manager and Officer Information Additional Information Report of Independent Registered Public Accounting Firm The Members and Board of Managers of Rochdale Alternative Total Return Fund LLC We have audited the accompanying statement of assets, liabilities and members’ capital of Rochdale Alternative Total Return Fund LLC (the “Fund”), including the schedule of investments, as of September 30, 2011, and the related statements of operations, changes in members’ capital, cash flows and financial highlights for the period January 4, 2011 (commencement of operations) to September 30, 2011. These financial statements are the responsibility of the Fund's Management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of cash and investments as of September 30, 2011, by correspondence with the custodian.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rochdale Alternative Total Return Fund LLC as of September 30, 2011 and the results of its operations, changes in its members’ capital, its cash flows and its financial highlights for the period January 4, 2011 (commencement of operations) to September 30, 2011, in conformity with accounting principles generally accepted in the United States of America. New York, New York November 22, 2011 One Grand Central Place, 60 East 42nd Street, New York, New York 10165 tel 212.286.2600 fax 212.286.4080www.ODMD.com Rochdale Alternative Total Return Fund LLC Statement of Assets, Liabilities and Members' Capital September 30, 2011 ASSETS Investments, at fair value method (cost $24,333,594) $ Prepaid expenses Total assets LIABILITIES AND MEMBERS' CAPITAL Payable to advisor Accrued audit fees Accrued fund accounting and fund administration fees Accrued legal fees Accrued expenses and other liabilities Total liabilities TOTAL MEMBERS' CAPITAL $ ANALYSIS OF MEMBERS' CAPITAL Member capital units outstanding (Unlimited number of units authorized, no par value) Net asset value per unit (members' capital/units outstanding) $ The accompanying notes are an integral part of these financial statements. 2 Rochdale Alternative Total Return Fund LLC Statement of Operations Period January 4, 2011 (commencement of operations) to September 30, 2011 INVESTMENT INCOME Interest Income $ EXPENSES Management fees Legal fees Fund accounting and fund administration fees Audit fees Service fees Directors fees Registration expense Insurance expense Reports to members Custody fees Other expenses Total Expenses Add expenses recouped (see Note 2 and Note 5) Net Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change to fair value on life settlement contracts, net of premiums paid and continuing costs Net Realized and Unrealized Gain on Investments Net Increase in Members' Capital Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 3 Rochdale Alternative Total Return Fund LLC Statement of Changes in Members' Capital Period January 4, 2011 (commencement of operations) to September 30, 2011 FROM OPERATIONS Net investment loss $ ) Net realized gain on investments Net change to fair value on life settlement contracts, net of premiums paid and continuing costs Net Increase in Members' Capital Resulting from Operations INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' capital units Payments for purchases of members' capital units ) Net Proceeds of (Payments for) Members' Capital Units Total Increase in Members' Capital MEMBERS' CAPITAL Beginning of period End of period $ The accompanying notes are an integral part of these financial statements. 4 Rochdale Alternative Total Return Fund LLC Statement of Cash Flows Period January 4, 2011 (commencement of operations) to September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash used in operating activities: Purchases of life settlement contracts ) Sales of life settlement contracts Purchases of money market fund ) Sales of money market fund Net realized gain on investments ) Net change to fair value on life settlement contracts, net of premiums paid and continuing costs ) Premiums and continuing costs paid on life settlement contracts ) Change in Operating Assets and Liabilities: Prepaid expenses ) Payable to advisor Accrued audit fees Accrued fund accounting and fund administration fees Accrued legal fees Accrued expenses and other liabilities Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members' capital units Payments for purchases of members' capital units ) Net cash from financing activities Net change in cash and cash equivalents ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ - The accompanying notes are an integral part of these financial statements. 5 Rochdale Alternative Total Return Fund LLC Schedule of Investments September 30, 2011 Date Percentage of Acquired Members' Capital Principal Amount Cost Fair Value Long-Term Investments1, 2, 3, 4: Life Settlement Contracts American General Life #U100 Apr-11 % $ $ $ American General Life #UM00 Feb-11 AXA Equitable Life #1572 Feb-11 Beneficial Life #BL22 Jun-11 John Hancock Life #9373 Jun-11 John Hancock Life #9379 Feb-11 John Hancock Life #9390 May-11 John Hancock Life #9448 Aug-11 Lincoln National Life #JJ70 May-11 Massachusetts Mutual Life #1560 May-11 Massachusetts Mutual Life #1563 Feb-11 Pacific Life #7850 Jul-11 Penn Mutual Life #8193 Mar-11 PHL Life #8499 Aug-11 PHL Life #8509 Aug-11 Reliastar/ ING #2047 Mar-11 Total Long-Term Investments % $ $ $ Short-Term Investment Money Market Fund First American Government Obligations Fund, 0.00% 5 % $ $ $ Total Investments % $ $ $ 1 Illiquid securities. 2 Fair valued by Valuation Committee as delegated by the Fund's Board of Managers using the fair value method. 3 All investments are non-income producing. 4 Restricted securities. 5 7-Day Yield. The accompanying notes are an integral part of these financial statements. 6 Rochdale Alternative Total Return Fund LLC Schedule of Investments (Continued) September 30, 2011 Investment Breakdown (as a % of total investments) The accompanying notes are an integral part of these financial statements. 7 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements 1. Organization Rochdale Alternative Total Return Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a closed-end, non-diversified, management investment company.The Fund was formed and received its initial seed capital in 2010, and commenced operations on January 4, 2011.The Fund’s investment objective is to seek long-term capital appreciation through the purchase of life settlement contracts (“Policies”) at a discount to face value.The life expectancy of the insureds covered by the Policies held by the Fund is expected to range from 1 to 10 years. The Fund is managed by the Board of Managers (the “Board”) and by Rochdale Investment Management LLC (the “Advisor”), an investment adviser registered under the Investment Advisers Act of 1940, as amended, to serve as the Advisor for the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures.The most significant estimates are those related to the fair value of investments.Accordingly, actual results could differ from those estimates. Investments Valuation Life Settlement Contracts Investments in life settlement contracts are carried at fair value.The Fund will normally pursue its investment objective by investing substantially all of its assets in life insurance policies and interests related thereto purchased through life settlement transactions (collectively, “Policies”).The Advisor has wide discretion in determining the Policies in which the Fund will invest.Policies may include, without limitation, whole, universal, variable universal, term, variable term, survivorship, group, and other types of life insurance policies. While it is anticipated that the Fund will endeavor to purchase complete ownership interests in each Policy in which it invests, the Fund may also purchase partial ownership interests in any particular Policy when the Advisor believes that such a purchase is appropriate.The Fund may also purchase interests in pools of Policies issued by third parties and/or purchase Policies directly from third parties. 8 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Investments Valuation (continued) Life Settlement Contracts (continued) The Fund’s Board has approved fair value procedures pursuant to which the Fund values its investments in the Policies using the fair value method of accounting.The fair value procedures recognize that the Policies are illiquid and that no market currently exists for the Policies. The Advisor and the Board anticipate that market quotations will not be readily available for the Policies in which the Fund invests.It is therefore expected that each Policy will be priced by the Fund’s Pricing Committee in accordance with the Fund’s fair value procedures.Fair value of a security is the amount, as determined by the Advisor in good faith, that the Fund might reasonably expect to receive upon a current sale of the security.In determining the method to be used to establish the fair value of a Policy, the Fund’s Pricing Committee will consider all appropriate factors relevant to the value of each Policy, which may include, but is not limited to, life insurance pricing models (which generally take into account, among other things, the net death benefit, the life expectancy of the insured and the expense associated with maintaining the policy), proprietary internal rate of return computations, life expectancy tables, specific characteristics of the individual insured, supply and demand conditions within the life settlement market and insurance company credit ratings.Premiums payable are based on an estimate of minimum premiums on the policy as determined by the investment manager.Due to the inherent uncertainty of this method of valuation, the estimated values may differ significantly from the value that would have been used had a ready market value for the investment existed, and the difference could be material. Under the fair value method, the Fund recognizes the initial investment in its Policies at the transaction price.In subsequent periods, the Fund re-measures the investment in its Policies at fair value in its entirety at each reporting period and recognizes changes in fair value in earnings, less policy premiums paid and continuing costs, in the period in which the changes occur.Life settlement contracts are included in Level 3 of the fair value hierarchy. Money Market Fund The fair value of the money market fund is the net asset value of the mutual fund investment which is calculated on a daily basis.The money market fund is registered and regulated by the Securities and Exchange Commission (the “SEC”).The money market fund invests in government obligations, exclusively in short term U.S. government securities.The money market fund has daily liquidity and is included in Level 1 of the fair value hierarchy. 9 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Investments Valuation (continued) Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. 10 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Prepaid Expenses At September 30, 2011, the Fund’s prepaid expenses consisted primarily of prepaid servicing fees.Prepaid servicing fees are derived from the origination fees of the Policies.Of the total origination fees, 80% applies to servicing the Policies and is amortized to expense over a five year period, while the remaining 20% is expensed as incurred.The origination fees are included in the total cost paid to acquire the Policies and when expensed are part of the continuing costs. Investment Income Recognition Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Realized and unrealized gains and losses are included in the determination of income. Deferred Offering Costs Offering Costs are capitalized as a deferred charge and are amortized to expense over twelve months on a straight-line basis starting with the commencement of operations.For the period from January 4, 2011 to September 30, 2011, the Fund amortized $89,404 in deferred offering costs. Distributions to Members The Fund does not anticipate making periodic distributions of its net income or gains, if any, to the Members.Notwithstanding the foregoing, upon the second anniversary of the Fund’s closing, the Board will consider adopting a policy of making distributions to Members on a semi-annual basis in aggregate amounts determined solely by the Board; provided, however, that the Fund will retain amounts necessary to make premium payments on its Policies.Although the Fund does not expect to realize long-term capital gains except under extraordinary circumstances (such as the sale of all or a substantial portion of the Policies), if it does earn such gains, net gains will either be used to acquire additional Policies, make annual premium payments, or be considered for a full or partial distribution once a year. Federal Income Taxes The Fund intends to operate as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes.Each Member is responsible for the tax liability or benefit relating to such Member’s distributive share of taxable income or loss regardless of whether such income is distributed.Therefore, no federal income tax provision is reflected in the accompanying financial statements. 11 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Federal Income Taxes (continued) The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return.The Fund recognizes the effect of tax positions when they are more likely than not of being sustained.The Fund has concluded that there is no impact on the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on its tax returns.During the period ended September 30, 2011, there were no distributions from ordinary income for tax purposes. Fund Expenses The Fund bears all expenses incurred in its business.The expenses of the Fund include, but are not limited to, the following: management fees; service fees; legal fees; accounting and auditing fees; custody fees; costs of computing the Fund’s net asset value; expenses of preparing and distributing prospectuses, and any other material (and any supplements or amendments thereto), reports, notices, other communications to Members, and proxy material; expenses of preparing and filing reports and other documents with government agencies; expenses of Members’ and Board meetings; Member record keeping and Member account services, fees, and disbursements; interest and fees on any borrowings by the Fund; performance allocation fees; the servicer fees; insurance premiums; fees for investor services and other types of expenses as may be approved from time to time by the Board. The Fund also bears expenses to meet operational needs associated with its investments in the Policies.These expenses include, but are not limited to, the following:agent commissions, escrow fees, origination fees, policy review expense fees, premium payments and servicing fees and are included as premiums paid and continuing costs in the changes to fair value on life settlement contracts, net of premiums paid and continuing costs line on the Fund’s Statement of Operations. Organization Expenses Expenses incurred by the Fund in connection with the organization are expensed as incurred.The Advisor reimbursed the Fund for these expenses and has recouped its reimbursement during the period from January 4, 2011 through September 30, 2011. 12 Rochdale Alternative Total Return Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Subsequent Events Management has evaluated the Fund’s related events and transactions that occurred subsequent to September 30, 2011, through the opinion date.There were no events or transactions that occurred since September 30, 2011 that materially impacted the amounts or disclosures in the Fund’s financial statements. 3. Investments The following are the classes of investments at September 30, 2011 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Life Settlement Contracts $
